                                                                  Case 1:21-bk-10757-MB     Doc 132 Filed 06/08/21 Entered 06/08/21 19:34:37        Desc
                                                                                             Main Document     Page 1 of 9



                                                                    1 THEODORE B. STOLMAN (BAR NO. 52099)
                                                                      ted.stolman@ffslaw.com
                                                                    2 CAROL CHOW (BAR NO. 169299)
                                                                      carol.chow@ffslaw.com
                                                                    3 FREEMAN, FREEMAN & SMILEY, LLP
                                                                      1888 Century Park East, Suite 1500
                                                                    4 Los Angeles, California 90067
                                                                      Telephone: (310) 255-6100
                                                                    5 Facsimile: (310) 255-6200

                                                                    6 [Proposed] Attorneys for
                                                                      Debtors and Debtors in Possession
                                                                    7
                                                                                                 UNITED STATES BANKRUPTCY COURT
                                                                    8
                                                                           CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO VALLEY DIVISION
                                                                    9
                                                                      In re:                                      Case No. 1:21-bk-10757-MB
                                                                   10
                                                                      PS ON TAP, LLC, a California limited        Jointly Administered with Case Nos.
                                                                   11 liability company, et al.,
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500




                                                                                                                  1:21-bk-10778-MB; 1:21-bk-10759-MB;
                               LOS ANGELES, CALIFORNIA 90067




                                                                                                                  1:21-bk-10760-MB; 1:21-bk-10761-MB;
FREEMAN, FREEMAN & SMILEY,




                                                                   12
                                                                               Debtors and Debtors in Possession. 1:21-bk-10779-MB; 1:21-bk-10762-MB;
                                                                   13                                             1:21-bk-10763-MB; 1:21-bk-10781-MB; and
                                      (310) 255-6100




                                                                      Affects:                                    1:21-bk-10764-MB
                                                                   14
                                                                       ALL DEBTORS
                                                                                                                  Chapter 11
                                                                   15  PS ON TAP, LLC, a California limited
                                                                          liability company                       NOTICE OF MOTION AND MOTION TO
                                                                   16
                                                                       GRILL CONCEPTS, INC., a California        REJECT CERTAIN UNEXPIRED
                                                                   17     corporation                             LEASES OF NONRESIDENTIAL REAL
                                                                                                                  PROPERTY AND ABANDON DE
                                                                   18  GRILL CONCEPTS, INC., a Nevada            MINIMIS PROPERTY IN CONNECTION
                                                                          corporation                             THEREWITH (BETHESDA AND
                                                                   19
                                                                       GRILL CONCEPTS SERVICES, INC., a          ADDISON)
                                                                   20     California corporation
                                                                                                                  [Filed concurrently Memorandum of Points
                                                                   21  GRILL CONCEPTS MANAGEMENT,                and Authorities and Declarations of Claude R.
                                                                          INC., a California corporation          Cognian and J. Michael Issa In Support
                                                                   22  GCI-MP, INC., a California corporation    Thereof]
                                                                   23  PS 303, LLC, a Colorado limited liability
                                                                                                                                          Hearing
                                                                        company
                                                                   24
                                                                       SHIFT BAR, LLC, a Nevada limited                Date:    June 29, 2021
                                                                   25   liability company                               Time:    1:30 p.m.
                                                                                                                        Place:   Videoconference
                                                                   26  GCI-CC, INC., a California corporation
                                                                       GRILL CONCEPTS - D.C., Inc., a District
                                                                   27   of Columbia corporation
                                                                   28


                                                                        4995054.1                                   1
                                                                  Case 1:21-bk-10757-MB           Doc 132 Filed 06/08/21 Entered 06/08/21 19:34:37            Desc
                                                                                                   Main Document     Page 2 of 9



                                                                    1               TO ALL PARTIES IN INTEREST:

                                                                    2               PLEASE TAKE NOTICE that the Debtors1 will and hereby do move the Court for entry

                                                                    3 of an order authorizing the Debtors to reject the following unexpired leases of nonresidential real

                                                                    4 property and abandon de minimis property in connection therewith (the “Motion”):

                                                                    5               a.    Bethesda Lease

                                                                    6                            Restaurant   One Bethesda Metro Center
                                                                    7                            Location:    Bethesda, MD 20814

                                                                    8                            Landlord:    TMG II Bethesda Hotel, L.P.
                                                                                                              c/o The Meridian Group
                                                                    9                                         3 Bethesda Metro Center, Suite 1400
                                                                                                              Bethesda, MD 20814
                                                                   10                                         Attn: Charlie A. Schwieger
                                                                   11
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500




                                                                                                 Tenant:      Grill Concepts, Inc., a California
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                   12                                         corporation

                                                                   13
                                      (310) 255-6100




                                                                                    b.    Addison Lease
                                                                   14
                                                                                                 Restaurant   14854 Montfort Drive
                                                                   15                            Location:    Addison, TX 75254
                                                                   16                            Landlord:    Prestonwood Pond LLC
                                                                                                              c/o DRAM Property Management, LLC
                                                                   17                                         14860 Montfort Drive
                                                                   18                                         Suite 107, LB 10
                                                                                                              Dallas, TX 75254
                                                                   19                                         Attn: Michael Aguilar

                                                                   20                            Tenant:      GCI-MP, Inc.
                                                                   21

                                                                   22

                                                                   23
                                                                      1
                                                                          The debtors in these jointly-administered cases include: PS On Tap, LLC (EIN No. 86-
                                                                   24 1102963); Grill Concepts, Inc., a California corporation (EIN No. XX-XXXXXXX); Grill Concepts,

                                                                   25 Inc., a Nevada corporation (EIN No. XX-XXXXXXX); Grill Concepts Services, Inc. (EIN No. 20-
                                                                      3645375); Grill Concepts Management, Inc. (EIN No. XX-XXXXXXX); GCI-MP, Inc. (EIN No. 86-
                                                                   26 1102963); PS 303, LLC (EIN No. XX-XXXXXXX); Shift Bar, LLC (EIN No. XX-XXXXXXX); GCI-CC,
                                                                      Inc. (EIN No. XX-XXXXXXX); and Grill Concepts - D.C., Inc. (EIN No. XX-XXXXXXX) (collectively,
                                                                   27 the “Debtors”).

                                                                   28


                                                                        4995054.1                                        2
                                                                  Case 1:21-bk-10757-MB           Doc 132 Filed 06/08/21 Entered 06/08/21 19:34:37                  Desc
                                                                                                   Main Document     Page 3 of 9



                                                                    1               PLEASE TAKE FURTHER NOTICE that this Motion is based upon the concurrently-

                                                                    2 filed Memorandum of Points and Authorities with the attached Declarations of Claude R. Cognian

                                                                    3 and J. Michael Issa, the complete files and records in this case, and upon such other matters as

                                                                    4 may be properly considered by the Court.

                                                                    5               PLEASE TAKE FURTHER NOTICE that the hearing for the Motion will be conducted

                                                                    6 on June 29, 2021, at 1:30 p.m. Notwithstanding any language in the Notice advising or suggesting

                                                                    7 that the hearing will be held physically in one of the Court’s courtrooms, please be advised that due to

                                                                    8 the COVID-19 pandemic, the Court will conduct the hearing remotely, using ZoomGov audio and

                                                                    9 video technology. Individuals will not be permitted access to the courtroom. Below is the information

                                                                   10 on how to participate in the hearing remotely using ZoomGov:

                                                                   11               1.    Hearing participants and members of the public may participate in and/or observe the
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500




                                                                                          hearing using ZoomGov, free of charge.
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                   12
                                                                                    2.    Individuals may connect by ZoomGov audio and video using a personal computer
                                                                   13
                                      (310) 255-6100




                                                                                          (equipped with camera, microphone and speaker), or a handheld mobile device with an
                                                                                          integrated camera, microphone and speaker (such as an iPhone, iPad, Android phone or
                                                                   14                     Android tablet). The connection can be initiated by entering the "Meeting URL" into a
                                                                   15                     web browser on any of these devices, provided the device is connected to the Internet.
                                                                                          Individuals connecting in this manner will be prompted for the Meeting ID and
                                                                   16                     Password shown below.

                                                                   17               3.    Individuals also may connect to the hearing by telephone only, using the telephone
                                                                                          number provided below. Individuals connecting in this manner also will be prompted
                                                                   18                     for the Meeting ID and Password.

                                                                   19               4.    Neither a Zoom nor a ZoomGov account is necessary to participate in or observe the
                                                                                          hearing, and no pre-registration is required.
                                                                   20
                                                                                    5.    The audio portion of the hearing will be recorded electronically by the Court and
                                                                   21                     constitute its official record.
                                                                   22
                                                                                    6.    All persons are strictly prohibited from making any other recording of court
                                                                   23                     proceedings, whether by video, audio, "screenshot," or otherwise. Violation of this
                                                                                          prohibition may result in the imposition of monetary and non-monetary sanctions.
                                                                   24
                                                                                    7.    The following is the unique ZoomGov connection information for the above-
                                                                   25                     referenced hearing:

                                                                   26                     Meeting URL: https://cacb.zoomgov.com/j/1611336446

                                                                   27                     Meeting ID:     161 133 6446
                                                                   28                     Password:       272202


                                                                        4995054.1                                            3
                                                                  Case 1:21-bk-10757-MB           Doc 132 Filed 06/08/21 Entered 06/08/21 19:34:37                 Desc
                                                                                                   Main Document     Page 4 of 9



                                                                    1                     Telephone:      1 (669) 254 5252 or 1 (646) 828 7666

                                                                    2               8.    More information on using ZoomGov to participate in this hearing is available on the
                                                                                          Court's website at the following web address:
                                                                    3                     https://www.cacb.uscourts.gov/news/zoom-video-hearing-guide-participants.
                                                                    4               PLEASE TAKE FURTHER NOTICE that LBR 9013-1(f) requires a written response to
                                                                    5 be filed and served at least 14 days before the hearing.

                                                                    6               PLEASE TAKE FURTHER NOTICE that if you would like to request a copy of the
                                                                    7 separately-filed Memorandum of Points and Authorities with the attached declarations, please

                                                                    8 contact Easter Santa Maria, Freeman, Freeman & Smiley, LLP, 1888 Century Park East,

                                                                    9 Suite 1500, Los Angeles, California 90067, Telephone (310) 255-6100,

                                                                   10 easter.santamaria@ffslaw.com.

                                                                   11
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                   12
                                                                        DATED: June 8, 2021                          By:          /s/ Carol Chow
                                                                   13                                                      THEODORE B. STOLMAN
                                      (310) 255-6100




                                                                                                                           CAROL CHOW
                                                                   14                                                      [Proposed] Attorneys for
                                                                                                                           Debtors and Debtors in Possession
                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28


                                                                        4995054.1                                           4
                                                                  Case 1:21-bk-10757-MB             Doc 132 Filed 06/08/21 Entered 06/08/21 19:34:37                Desc
                                                                                                     Main Document     Page 5 of 9



                                                                    1                                    PROOF OF SERVICE OF DOCUMENT

                                                                    2       I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding.
                                                                      My business address is: Freeman, Freeman & Smiley, 1888 Century Park East, Suite 1500,
                                                                    3 Los Angeles, CA 90067.

                                                                    4
                                                                      A true and correct copy of the document entitled: NOTICE OF MOTION AND MOTION TO
                                                                    5 REJECT CERTAIN UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY
                                                                      AND ABANDON DE MINIMIS PROPERTY IN CONNECTION THEREWITH
                                                                    6 (BETHESDA AND ADDISON) will be served or was served (a) on the judge in chambers in the
                                                                      form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
                                                                    7
                                                                      1.      TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                    8
                                                                      (NEF): Pursuant to controlling General Orders and LBR, the foregoing document will be served
                                                                    9 by the court via NEF and hyperlink to the document. On June 8, 2021, I checked the CM/ECF
                                                                      docket for this bankruptcy case or adversary proceeding and determined that the following persons
                                                                   10 are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                                                                      below:
                                                                   11
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500




                                                                                    J Scott Bovitz on behalf of Creditor Moss & Company, Inc.
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                   12               bovitz@bovitz-spitzer.com
                                                                   13
                                      (310) 255-6100




                                                                                    Carol Chow on behalf of Debtor GCI-CC, Inc.
                                                                   14               carol.chow@ffslaw.com, easter.santamaria@ffslaw.com

                                                                   15               Carol Chow on behalf of Debtor GCI-MP, Inc.
                                                                                    carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
                                                                   16
                                                                                    Carol Chow on behalf of Debtor Grill Concepts - D.C., Inc.
                                                                   17
                                                                                    carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
                                                                   18
                                                                                    Carol Chow on behalf of Debtor Grill Concepts Management, Inc.
                                                                   19               carol.chow@ffslaw.com, easter.santamaria@ffslaw.com

                                                                   20               Carol Chow on behalf of Debtor Grill Concepts Services, Inc.
                                                                                    carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
                                                                   21
                                                                                    Carol Chow on behalf of Debtor Grill Concepts, Inc., a California corporation
                                                                   22
                                                                                    carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
                                                                   23
                                                                                    Carol Chow on behalf of Debtor Grill Concepts, Inc., a Nevada corporation
                                                                   24               carol.chow@ffslaw.com, easter.santamaria@ffslaw.com

                                                                   25               Carol Chow on behalf of Debtor PS 303, LLC
                                                                                    carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
                                                                   26
                                                                                    Carol Chow on behalf of Debtor PS On Tap, LLC
                                                                   27
                                                                                    carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
                                                                   28


                                                                        4995054.1                                               5
                                                                  Case 1:21-bk-10757-MB             Doc 132 Filed 06/08/21 Entered 06/08/21 19:34:37              Desc
                                                                                                     Main Document     Page 6 of 9



                                                                    1               Carol Chow on behalf of Debtor Shift Bar, LLC
                                                                                    carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
                                                                    2
                                                                                    Russell Clementson on behalf of U.S. Trustee United States Trustee (SV)
                                                                    3               russell.clementson@usdoj.gov
                                                                    4
                                                                                    Sarah M Cox on behalf of Creditor The Shops at Summerlin North LP
                                                                    5               sarah@spectorcox.com, sarah@ecf.courtdrive.com;sshank@spectorcox.com

                                                                    6               M Douglas Flahaut on behalf of Interested Party Courtesy NEF
                                                                                    flahaut.douglas@arentfox.com
                                                                    7
                                                                                    Moriah Douglas Flahaut (TR)
                                                                    8               douglas.flahaut@arentfox.com, C194@ecfcbis.com
                                                                    9
                                                                                    Courtney J Hull on behalf of Creditor Texas Workforce Commission
                                                                   10               bk-chull@oag.texas.gov, sherri.simpson@oag.texas.gov

                                                                   11               Dare Law on behalf of U.S. Trustee United States Trustee (LA)
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500




                                                                                    dare.law@usdoj.gov
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                   12
                                                                                    Jonathan C Sandler on behalf of Creditor PPF Off 1601 Wewatta Street LLC
                                                                   13
                                      (310) 255-6100




                                                                                    jsandler@bhfs.com, pherron@bhfs.com;sgrisham@bhfs.com
                                                                   14
                                                                                    Michael St James on behalf of Interested Party Courtesy NEF
                                                                   15               ecf@stjames-law.com, stjames.michaelr101488@notify.bestcase.com

                                                                   16               United States Trustee (SV)
                                                                                    ustpregion16.wh.ecf@usdoj.gov
                                                                   17
                                                                        2.          SERVED BY UNITED STATES MAIL:
                                                                   18

                                                                   19 On June 8, 2021, I served the following persons and/or entities at the last known addresses in this
                                                                      bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
                                                                   20 envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing
                                                                      the judge here constitutes a declaration that mailing to the judge will be completed no later than 24
                                                                   21 hours after the document is filed.

                                                                   22                                                      Service information continued on attached page
                                                                   23 2.      SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                                                                   24 TRANSMISSION         OR EMAIL (state method for each person or entity served): Pursuant to
                                                                      F.R.Civ.P. 5 and/or controlling LBR, on June 8, 2021, I served the following persons and/or
                                                                   25 entities by personal delivery, overnight mail service, or (for those who consented in writing to
                                                                      such service method), by facsimile transmission and/or email as follows. Listing the judge here
                                                                   26 constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                                                                      completed no later than 24 hours after the document is filed.
                                                                   27

                                                                   28               COURTESY COPY TO HON. MARTIN R. BARASH (BY EMAIL)


                                                                        4995054.1                                              6
                                                                  Case 1:21-bk-10757-MB        Doc 132 Filed 06/08/21 Entered 06/08/21 19:34:37               Desc
                                                                                                Main Document     Page 7 of 9



                                                                    1 I declare under penalty of perjury under the laws of the United States that the foregoing is true and
                                                                      correct.
                                                                    2

                                                                    3 June 8, 2021              Easter A. Santa Maria
                                                                    4 Date                      Printed Name                          Signature

                                                                    5

                                                                    6

                                                                    7

                                                                    8

                                                                    9

                                                                   10

                                                                   11
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                   12

                                                                   13
                                      (310) 255-6100




                                                                   14

                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28


                                                                        4995054.1                                       7
Case 1:21-bk-10757-MB            Doc 132 Filed 06/08/21 Entered 06/08/21 19:34:37             Desc
                                  Main Document     Page 8 of 9



                        In re PS on Tap, LLC, Case No. 1:21-bk-10757-MB

                                          SERVICE LIST

Bank of America                    Ring Associates LLC               Laurel Center Group
333 S. Hope St.                    1200 18th Street NW, Suite 1010   6300 Wilshire Boulevard, Suite
Los Angeles, CA 90071              Washington, DC 20036              1800
Attn: Marc Hamud                   Attn: Kelly Christensen           Los Angeles, CA 90048
Email: marc.hamud@bofa.com         Email: kchrisofva@gmail.com       Attn: Ira Smedra
                                                                     Email: ira@thearbagroup.com

Aventura Mall Venture/fbo          TMG II Bethesda Hotel LLP         PPF OFF 1601 Wewatta Street,
Lehman Brothers Bank FSB           1 Bethesda Metro Center           LLC dba Prime Property Fund
PO Box 865006                      Bethesda, MD 20814                1601 Wewatta Street, Suite 860
Orlando, FL 32886                  Attn: Charlie Schweiger           Denver, CO 80202
Attn: George Radu                  Email:                            Attn: Lindsay Stearns
Email: gradu@turnberry.com         charlieschwieger@tmgdc.com        Email:
                                                                     Lindsay.Stearns@hines.com

CA Colorado Center Ltd             Moss & Company                    Spivak Restaurant Development
PO Box 847113                      15300 Ventura Blvd, Suite 416     LLC
Los Angeles, CA 90084              Sherman Oaks, CA 91403            860 Norman Place
Attn: Alexander Cameron            Attn: Jaclyn Feinberg             Los Angeles, CA 90049
Email: acameron@bxp.com            Email                             Email: bob@spivakrd.com
                                   jackiefeinberg@mosscompany.com

Culver Salar Family Investment     3700 MCKinney Ltd                 Graton Economic Development
LLC                                PO Box 205532                     Authority
201 Wilshire Blvd Ste A 28         Dallas, TX 75320                  c/o James E. Cohen - Maier
Santa Monica, CA 90401             Attn: Jennifer Harris             Pfeffer Kim Geary & Cohen, LLP
Attn: Daniel Rafalian              Email:                            1970 Broadway, Suite 825
Email: brafalian@yahoo.com         jennifer@urbanpartners.com        Oakland, CA 94612
                                                                     Email:
                                                                     jcohen@jmandmplaw.com

Prestonwood Pond LLC               Sysco North Texas                 Sysco San Francisco Inc
14860 Montfort Dr                  800 Tinity Drive                  5900 Stewart Avenue
Suite 107, LB 10                   Lewisville, TX 75056              Fremont, CA 94538
Dallas TX 75254                    Attn: Cary Nelms                  Attn: Cary Nelms
Attn: Michael Aguilar              Email:                            Email:
Email: michael@sas-                nelms.cary@corp.sysco.com         nelms.cary@corp.sysco.com
realestate.com




4964645.5
25042-821
Case 1:21-bk-10757-MB              Doc 132 Filed 06/08/21 Entered 06/08/21 19:34:37                Desc
                                    Main Document     Page 9 of 9



Sysco Los Angeles Inc                The Westin Galleria Dallas         Healthy San Francisco
20701 East Currier Road              13340 Dallas Parkway               PO Box 194367
Walnut, CA 91789                     Dallas, TX 75240                   San Francisco, CA 94119
Attn: Cary Nelms                     Email: deb.skiles@westin.com       Email:
Email:                                                                  info@healthsanfrancisco.org
nelms.cary@corp.sysco.com

HST Lessee LAX LP dba Westin         Sysco Baltimore LLC                Department of Treasury-IRS
LAX                                  8000 Dorsey Run Road               P.O. Box 7346
5400 West Century Blvd               Jessup, MC 20794                   Philadelphia, PA 19101
Los Angeles, CA 90045                Attn: Cary Nelms                   Email: Linda.M.Kittrell@irs.gov
Attn: Greg Fang                      Email: nelms.cary@corp.sysco.com
Email:
greg.fang@hosthotels.com

State of California Franchise Tax    CA Employment Development          Russell Clementson
Board                                Department                         Office of the U.S. Trustee
PO Box 942857                        PO Box 826880 - DICO, MIC 29       915 Wilshire Blvd., Suite 1850
Sacramento, CA 94257                 Sacramento, CA 94280               Los Angeles, CA 90017
Email:                               Attn: Rex Abiva                    Email:
ftbsmallbusinessliaison@ftb.ca.gov   Email: rex.abiva@edd.ca.gov        Russell.Clementson@usdoj.gov

M. Douglas Flahaut                   Linebarger Goggan Blair &          Spector & Cox, PLLC
Subchapter V Trustee                 Sampson, LLP                       12770 Coit Road, Suite 850
Arent fox LLP | Attorneys at Law     2777 N. Stemmons Freeway, Suite    Dallas, TX 75251
Gas Company Tower                    1000                               Attn: Sarah M. Cox
555 West Fifth Street, 48th Floor    Dallas, TX 75207                   Email: sarah@spectorcox.com
Los Angeles, CA 90013                Attn: Elizabeth Weller
Email:                               Email:
Douglas.Flahaut@arentfox.com         dallas.bankruptcy@publicans.com

Department of Treasury-IRS           Los Angeles County Treasurer and   Miami Dade County
P.O. Box 7346                        Tax Collector                      200 NW 2nd Avenue
Philadelphia, PA 19101               PO Box 54110                       Miami, FL 33128
Email: Linda M. Kittrell@irs.gov     Los Angeles, CA 90054
                                     Email:
                                     bankruptcy@ttc.lacounty.gov

John R Ames CTA                      City and County of Denver          Los Angeles County Treasurer
(Dallas County Tax Office)           201 W Colfax Ave, Dept 406         and Tax Collector
1201 Elm Street, Suite 2600          Denver, CO 80202                   PO Box 54110
Dallas, TX 75270                     Email: assessor@denvergov.org      Los Angeles, CA 90054
Email:                                                                  Email:
propertytax@dallascounty.org                                            bankruptcy@ttc.lacounty.gov




4964645.5
25042-821
